William B. Brown, J.,
concurring'. The dissenting opinion correctly states that “[u]nless our decision in Mead [Corp. v. Glander (1950), 153 Ohio St. 539] is to be overruled, we must hold herein that Interlake’s manufacturing process began when it converted coal to coke in its coke ovens.”
When this court decided Ohio Ferro-Alloys Corp. v. Kosydar (1973), 34 Ohio St. 2d 113, I considered the Mead decision as being overruled. I join the majority in this case which reinforces that fact sub silentio.